Citation Nr: 0034104	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  95-40 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
including as a result of an undiagnosed illness.  

2.  Entitlement to service connection for a low back 
disability, including as a result of an undiagnosed illness.

3.  Entitlement to service connection for a bilateral ankle 
disability, including as a result of an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
October 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, denying service connection for an eye 
disorder, a low back disorder, and a bilateral ankle 
disorder.  

This case was previously before the Board in November 1998, 
when it was remanded to the RO for further development, to 
include a VA examination under the guidelines for 
examinations of Gulf War veterans and readjudication of his 
claim applying the provisions of 38 C.F.R. § 3.317.  The 
veteran failed to report for this examination.  After a 
supplemental statement of the case was furnished to him and 
his representative in May 2000, the case was returned to the 
Board.  


FINDINGS OF FACT

1.  The veteran did not serve in combat.  

2.  It is not shown that the veteran currently has an eye 
disorder other than congenital amblyopia, a low back 
disorder, or a bilateral ankle disorder.  

3.  Objective indications of chronic eye, low back, or 
bilateral ankle disorders due to an undiagnosed illness are 
not shown.  


CONCLUSION OF LAW

An eye disorder, a low back disorder, and a bilateral ankle 
disorder, including as due to undiagnosed illnesses, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.317, 3.655 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans essentially contends that he is entitled to 
service connection for an eye disorder, a low back disorder, 
and a bilateral ankle disorder because these disorders had 
their onset in service and are currently demonstrated.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Further, with respect to the veteran's Gulf War service and 
the vague characterization of his claimed disabilities, 
consideration is also warranted for service connection for 
undiagnosed illnesses based on such service.  

Under the law, VA compensation shall be paid for certain 
disabilities due to undiagnosed illnesses to veterans who 
exhibit objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms listed in this regulation, provided 
that such disability becomes manifest either during active 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2001.  For purposes of this 
regulation, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to:  
(1) Fatigue, (2) signs or symptoms involving skin, 
(3) headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
and lower), (9) sleep disturbances, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular signs or symptoms, 
(12) abnormal weight loss, (13) menstrual disorders.  
38 U.S.C.A. §§ 1113, 1117, 1118 (West Supp. 2000); 38 C.F.R. 
§ 3.317 (2000).  

In the case of any veteran who engaged in combat with the 
enemy in active service whether in military, naval, or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardship of 
such service, notwithstanding the fact that there is no 
official record of such occurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service connection in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b) (West 1991).  The evidence in this 
case, however, does not show that the veteran is a combat 
veteran.  Nor does he claim service connection for a 
disability incurred in combat with the enemy.  Hence, the 
provisions of the statute are not for application in this 
case.  Lastly, the Board observes that the veteran failed to 
report for a VA examination scheduled in conjunction with 
these claims; thus, his claims must be considered based on 
the evidence of record.  38 C.F.R. § 3.655.  

Factual Background

A.  An Eye Disorder

The service medical records show that in January 1979, the 
veteran sustained a corneal abrasion of his left eye 
resulting in moderate conjunctival injection.  This injury 
was treated with Neosporin ophthalmic solution, warm 
compresses, and glasses for eye protection.  The veteran's 
conjunctivitis was noted to have resolved in February 1979.  

In October 1992, the veteran was evaluated for a history of 
lazy eye and found to have decreased sensitivity in the right 
eye with evidence of abnormal intraocular pressure suspicious 
of glaucoma.  When evaluated in July 1993, however, the 
intraocular pressure was found to be good.  It was reported 
at that time that this might be the consequence of the 
veteran's heart medication, Tenormin.  On an August 1993 
review of the veteran's medical history, in connection with 
his service retirement, a reviewing physician noted, in 
pertinent part, that the veteran had worn glasses since 
childhood for defective visual acuity and that he sustained a 
corneal abrasion in January 1979 that was treated and 
resolved.  

On his initial VA examination in January 1994, the veteran 
made no complaints referable to his eyes, and objective 
examination found his eyes to be normal.  On VA examination 
in September 1994, the veteran reported that he was noted in 
service to have had elevated pressure in both eyes.  His eyes 
were reported on this physical examination to be normal.  

A private physician, R. J. W., M.D., saw the veteran, in 
September 1994.  Dr. W. noted that the veteran complained 
that he probably had glaucoma and that he could not see well 
with his left eye, both distance and near, since birth.  It 
was also reported that the veteran said various optometrists 
had told him that he had elevated ocular pressure.  However, 
he received no particular eye treatment.  On examination, his 
corrected distant visual acuity in the right eye was 20/20, 
and his near vision was 20/20, with or without correction.  
The veteran's left eye was 20/40, both distance and near, 
with or without correction at near.  Intraocular pressure was 
19 in each eye.  An examination of the eyes, while dilated, 
indicated no vitreoretinal pathology whatsoever.  Muscle 
function was completely unremarkable, and there were no 
phorias or tropias.  Dr. W. found, as a diagnosis, a 
completely normal right eye.  Dr. W. diagnosed the veteran's 
problem with his left eye as congenital amblyopia, by 
history, with no ocular pathology.  

B.  Low Back Disorder

The service medical records show that the veteran presented 
in March 1981 with complaints of right lower back pain noted 
while attempting to bend.  A physical examination found a 
full range of motion with guarding.  X-rays of the lumbar 
spine and coccyx were interpreted as showing no disc 
pathology or bony injury.  Paravertebral muscle strain was 
diagnosed.  On follow-up examination in late March 1981, the 
veteran's back was within normal limits.  Resolved back pain 
was the diagnostic assessment.  

The veteran presented with complaints of back pain in January 
1982.  He indicated at that time that he had a sharp pain 
beginning at L5 and radiating down his right leg.  He added 
that he was unable to associate any event with the beginning 
of this pain.  An examination of the back revealed mild 
scoliosis to the left.  There was no palpable tenderness, 
except on deep palpation over the veteran's buttock.  The 
straight leg raising test was negative.  An X-ray of the low 
back, while initially suggestive to the veteran's clinical 
examiner of spina bifida, was interpreted by a radiologist to 
be within normal limits.  The diagnostic assessment was rule 
out fibromyositis versus radiculopathy, and neuropathy.  When 
seen on follow-up evaluation in mid-February 1982, the 
veteran reported that his pain had resolved and that he had 
no neurologic symptoms.  A physical examination was 
essentially negative, and the veteran was assessed as 
possibly having had radicular symptoms.  He was returned to 
duty with the recommendation that he avoid heavy lifting.  

At the time of his August 1993 review of clinical history in 
connection with service retirement, the veteran was noted by 
his service physician to have had a history of low back pain 
since March 1981.  It was further reported that the veteran 
was usually treated with Valium and Parafon Forte and that 
his condition usually occurred when sitting for long periods 
of time.  

On VA examination in January 1994, the veteran made no 
complaints referable to his back.  On physical examination, 
he was found to have no effects of any disease or injuries.  
All joints showed normal function.  On VA examination in 
September 1994, the veteran informed the examiner that 
extended sitting would result in low back pain.  On 
examination at this time, the veteran's carriage, gait and 
posture were normal.  Back bending was normal.  A neurologic 
evaluation was also reported to be normal.  No back pathology 
was identified.  

C.  Bilateral Ankle Disorder

In July 1979, the veteran was involved in a motorcycle 
accident, twisting his right ankle.  An examination of the 
right ankle revealed swelling below the lateral malleolus.  
The ankle had a full range of motion, and it was indicated to 
be stable as well as neurovascularly intact.  The veteran was 
assessed as having a right ankle sprain, which, in early 
August 1979, was noted to have resolved.  

In October 1991, the veteran sustained reinjury to his right 
ankle with evidence of edema and tenderness.  X-rays of the 
right ankle, however, were within normal limits.  Grade I 
right ankle sprain was diagnosed.  In early November 1991, on 
a follow-up examination of the right ankle, the veteran was 
found to be asymptomatic.  Right ankle sprain, resolved, was 
the diagnostic assessment.  

In July 1992, the veteran suffered a twisting eversion injury 
of his left ankle after stepping on a rock.  Examination of 
the left ankle disclosed it to be acutely swollen with purple 
discoloration, just below the plantar surface on the medial 
and lateral sides.  X-rays of the left ankle were interpreted 
as revealing no obvious fracture or dislocation.  Severe 
sprained left ankle was the diagnostic impression; the 
veteran was provided an air cast.  In August 1992, on follow-
up evaluation, the veteran's left ankle was found to be 
minimally tender, and the veteran was noted to be walking 
comfortably.  Resolving left ankle sprain was diagnosed.  

In August 1993, the veteran's medical history was reviewed by 
a service physician, who indicated that the veteran's right 
ankle had fully recovered from his inservice injuries in July 
1979 and October 1991.  With respect to the left ankle, it 
was noted that the veteran still had complaints with some 
pain and discomfort.  

On VA examination in January 1994, the veteran made no 
specific complaints referable to his ankles, and a physical 
examination found all joints as showing normal function.  

On VA examination in September 1994, the veteran reported a 
history of bilateral ankle sprains in service, indicating 
that the left ankle was more injured than the right.  The 
veteran complained that both ankles continued to have 
occasions of diffuse pain and stiffness on arising that eased 
off with use.  A physical examination made no findings 
referable to the veteran's ankles.  

Analysis

As noted previously, the veteran failed to appear for a 
December 1998 VA examination in connection with his current 
claims.  Regulations provide that when a claimant fails to 
report for a scheduled examination without good cause the 
claim shall be evaluated based on the evidence of record in 
conjunction with an original compensation claim.  38 C.F.R. 
§ 3.655(b).  Thus, the Board finds as the veteran failed to 
appear for an examination and has not provided good cause for 
such failure, the evidence of record will be deemed 
sufficient for purposes of reviewing the veteran's current 
claims.  

In this case, the service medical records show two episodes 
of evaluation and treatment referable to the veteran's eyes.  
The veteran was found to have a corneal abrasion in 1979 and 
in 1992 was noted to have elevated intraocular pressure 
suggestive of glaucoma.  The service medical records also 
show that the veteran was evaluated and treated on several 
occasions in service for complaints of low back pain, 
specifically in March 1981 and January 1982.  Episodes of 
ankle injuries were also recorded in service.  The veteran 
had right ankle sprains in 1979 and 1991 and sustained a 
severe sprain of his left ankle in 1992.  The service medical 
records, however, fail to show that the veteran had any 
chronic disability involving his eyes, back or ankles.  
Disorders of the ankle and back were noted to have resolved 
by service physicians following each application of 
treatment, as did his problems with the left eye as a result 
of a corneal abrasion.  The veteran's elevated intraocular 
pressure was also found to have been transient in nature, as 
evidenced by his eye examination in July 1993, when the 
pressure was characterized by his examiner as "good."  

The post service clinical data, consisting of VA examinations 
in January and September 1994, as well as service department 
and private treatment records compiled between January 1994 
and April 1995, are likewise silent for any acquired 
disability of the eyes, low back, or ankles.  Dr. W. 
specifically found in September 1994 that the veteran's eyes 
were either completely within normal limits or demonstrated 
no ocular pathology other than congenital amblyopia.  
However, service connection is not available under the law 
for a purely congenital or developmental defect.  38 C.F.R. 
§ 3.303(c).  

The veteran as a lay person is not competent under the law to 
render a diagnosis or to offer a medical opinion attributing 
a disability to service, as this requires medical expertise.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  There is no evidence in this case, other than the 
veteran's own assertions, that he currently has acquired eye, 
low back or bilateral ankle pathology.  The medical evidence 
fails to show current disability involving the eyes, low back 
or ankles, let alone disability attributable to service.  
Service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (a service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability).  As the existence of chronic eye, back or ankle 
disorders is not shown by competent evidence in service or 
subsequent thereto, there is no eye, back or ankle disability 
to service connect.  

With regard to the claims for service connection for 
undiagnosed illnesses manifested by occasional diffuse pains 
and stiffness of the ankles, low back pain associated with 
prolonged sitting, or blurred vision and a blind spot, the 
Board notes that the post service medical evidence, both VA 
and non-VA, does not contain any objective indications that 
the veteran had in service during the Persian Gulf War, or 
since that time, any clinical findings of diffuse pain and 
stiffness of the ankles, low back pain associated with 
prolonged sitting, or blurred vision and a blind spot.  

In the absence of objective indications - either noted by an 
examiner or reported by a lay person that are the type that 
might be verified by an examiner - that the veteran has 
problems involving diffuse pain and stiffness of the ankles, 
back pain associated with prolonged sitting, or blurred 
vision and a blind spot, the Board finds no basis upon which 
to grant service connection for undiagnosed illnesses 
manifested by such symptoms as attributable to his Persian 
Gulf War service.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ 
(to be codified as amended at 38 U.S.C. § 5107).  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for eye disability, including as a result 
of an undiagnosed illness, is denied.  

Service connection for low back disability, including as a 
result of an undiagnosed illness, is denied.  

Service connection for bilateral ankle disability, including 
as a result of an undiagnosed illness, is denied.  



		
	WILLIAM W. BERG
	Acting Veterans Law Judge
	Board of Veterans' Appeals





